DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Reference character 1 (see page 10, line 5) is not present in any of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

On page 15, line 12, “upper shell portion 14” should be “upper shell portion 15”;
On page 16, line 6, it appears “be” should be “below” and on line 8, “rest means 22” should be “rest means 21”;
On page 17, line 22, “to” should be “two”; and
On page 18, line 18, “hold” should be “held”.
The Applicant should review the entire specification and correct any other such minor informalities.  Appropriate correction is required.

The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The structure defined in claims 2 and 6 does not have an antecedent basis in the specification.  Further, the term “bottleneck” (see claim 7, line 3) and the limitation “without 
leaving any traces or scratches” (see claim 8, lines 4-5) do not have an antecedent basis in the specification.  The Applicant should review all of the claims to ensure that each limitation therein has a proper antecedent basis in the specification.

Claim Objections
Claim 4 is objected to because of the following informalities:  
It is unclear from which claim claim 4 is intended to depend.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

In regard to claim 13, an antecedent basis for “the base body” (see lines 2-3 and 4) has not been defined.  Further, the phrase “and/or” (see lines 2 and 4) is indefinite in that the metes and bounds of the claim have not been clearly defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2018/0352935, as cited by the Applicant).
In regard to claim 1, Lin discloses a cosmetic unit comprised of a container 12, 14, 12 (see Figure 1C) filled with a flowable cosmetic that can be removed from an access opening of the container wherein the container is formed by a tank 20 made of cosmetic compatible material  and a rigid outer shell (12 and/or 14) surrounding at least the tank and a cap 30 for closing the access opening of the container wherein the cap carries an applicator 32, 34.

In regard to claim 7, the tank 20 forms a bottleneck for holding the cap 30 in a fluid tight position wherein the cap carries and rigid out shell (not numbered, see Figure 1B).
In regard to claim 8, an interconnection between the tank and the shell is a form fit latching (not numbered, defined by the projection on the upper end of tank 20 in Figure 1C which fits into a slot on the shell as seen in Figures 5B and 5C) that can be locked and released by a user without leaving any traces or scratches on the cosmetic unit.
In regard to claim 9, the form fitting latch is internally hidden and can be remotely actuated (by grasping the threaded neck of the tank).
In regard to claim 11, the shell is equipped with a moveable shell portion 14 in the shape of a movable collar that can be moved as a whole relative to the rest of the shell (defined by element 12), that way acting as internally hidden latch.
 
Claims 1, 4, 8, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobles (U.S. Patent 8,882,381).
In regard to claim 1, Nobles discloses a cosmetic unit comprised of a container 4, 17 (see Figures 2 and 3) filled with a flowable cosmetic that can be removed from an access opening of the container wherein the container is formed by a tank 17 made of cosmetic compatible material  and a rigid outer shell 4 surrounding at least the tank and a cap 2, 3 for closing the access opening of the container wherein the cap carries an applicator 14.

In regard to claim 8, an interconnection between the tank 17 and the shell 4 is a form fitting latch 12 that can be locked and released by a user (see column 7, lines 14-28) without leaving any traces or scratches on the cosmetic unit. 
In regard to claim 9, the form fitting latch is realized by at least one internally hidden latch 12 which is remotely actuated.
In regard to claim 12 the shell is equipped with a rotatably collar 12 that can be turned as a whole between a position releasing a latch and a position pressing onto a latch (latch element 12 latches to another latching element on the shell 4, see column 7, lines 14-28).
In regard to claim 13, the tank may carry a thread which presses the tank out of the shell upon actuation (see column 7, line 24).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
In regard to claim 3, the shell 12 forms a framework with interspaces 12H through which the tank can be seen from outside (since element 14 may be transparent, see paragraph 0048, lines 20-21).  Although the Lin reference does not disclose the tank is transparent, the examiner 
In regard to claims 5 and 6, although the Lin reference does not disclose the shell is “printed” onto the tank, the Lin reference does disclose the shell may be bonded or welded to the tank via various welding and bonding techniques (see paragraph 0051, lines 1-7).  Accordingly, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the shell can be applied to the tank via any known technique, including those claimed, without effecting the overall operation of the device.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Pink and Gueret references are cited as being directed to the state of the art as teachings of other cosmetic containers having an inner tank for the cosmetic and an outer shell surrounding the tank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
2/11/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754